Citation Nr: 1232108	
Decision Date: 09/18/12    Archive Date: 09/24/12	

DOCKET NO.  01-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 20 percent for subluxation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from December 1977 to December 1980 and from June 1981 to September 1981.  He also had service with the Army National Guard in Texas from September 1991 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the 2001 rating decision, the RO denied entitlement to service connection for residuals of an ankle injury, and granted entitlement to a 20 percent rating for subluxation of the left shoulder joint, effective October 17, 2000.  In the December 2002 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a previously denied claim of entitlement to service connection for PTSD.

In January 2004, the Veteran testified before an Acting Veterans Law Judge via video conference.  A transcript of the hearing proceedings is of record.

In a September 2005 decision, the Board found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder.  The Board then remanded the claim of entitlement to service connection for posttraumatic stress disorder for further development, as well as claims of entitlement to service connection for a right ankle disorder, and entitlement to a rating in excess of 20 percent for subluxation of the left shoulder.

In January 2009, the Appeals Management Center granted service connection and assigned an initial 10 percent rating for left shoulder degenerative arthritis, effective August 23, 2005.  Service connection was also granted for left shoulder scarring, and a noncompensable rating was assigned, effective September 21, 1991.

In May 2010, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is once again REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

In August 2012, the Veteran was informed that the Veterans Law Judge who conducted the video conference hearing with him in May 2010 was no longer employed by the Board.  He was notified that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011); and advised that he was entitled to testify at another hearing if he so desired.

The Veteran responded on August 9, 2012, by indicating that he wanted to appear at a hearing before a Veterans Law Judge of the Board at the RO.

In view of the foregoing, the case is REMANDED for the following:

The Veteran must be scheduled for a travel board hearing before a Veterans Law Judge at the Columbia RO at the earliest available opportunity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	DEREK BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



